After Recording Return to:
David N. Lombard
Jameson Babbitt Stites & Lombard, P.L.L.C.
999 Third Avenue, Suite 1900
Seattle, WA 98104-4001

ASSIGNMENT OF LEASES AND RENTS

          Date:  
September 16, 2010
Borrower:  
G&E HC REIT II Pocatello MOB, LLC, a Delaware limited liability company
Borrower’s Notice Address:        
1551 N. Tustin Avenue, Suite 300 Santa Ana, CA 92705 Attn: Andrea R. Biller and
Mathieu Streiff
Lender:  
Sun Life Assurance Company of Canada, a Canadian corporation, together with
other holders from time to time of the Note (as herein defined).
Lender’s Notice Address:        
c/o Sun Life Assurance Company of Canada One Sun Life Executive Park Wellesley
Hills, Massachusetts 02481 Attention: Mortgage Investments Group
Note:  
a Promissory Note from Borrower to Lender in the Note Amount, of even date
herewith, and all replacements, substitutions, modifications, renewals and
extensions thereof.
Note Amount: $8,000,000.00 Mortgage:  
a certain Leasehold Deed of Trust, Security Agreement and Fixture Filing,
encumbering the Property, of even date herewith, and all modifications or
amendments thereto or extensions thereof.



    Permitted Leasing Guidelines:

The area of the leased premises does not exceed 10,000 square feet of space; the
base rent is at least $17.00 per rentable square foot of space in the leased
premises; and the tenant pays its share of taxes, insurance premiums and
operating expenses.

State Idaho

Exhibit A (Property Description) hereto is incorporated herein by reference.

1

Table of Contents



1.   DEFINITION OF TERMS



2.   GRANTING CLAUSES



3.   REPRESENTATIONS AND WARRANTIES

      3.1
3.2
3.3
3.4  
Ownership of Leases
Status of Leases
Status of Major Tenants
Contamination



4.   COVENANTS

      4.1
4.2
4.3
4.4  
Leases
Contamination
Estoppel Certificates
Further Assurances



5.   DEFAULTS; REMEDIES OF LENDER



  5.1   Events of Default



  (a)   Mortgage



  (b)   Breach of Covenant



  5.2   Remedies



  (a)   Possession of Property



  (b)   Collection of Rents



  (c)   Payments



  (d)   Other



  5.3   Application of Proceeds



  5.4   General Provisions



  (a)   Multiple Exercise of Remedies



  (b)   Cumulative Remedies



  (c)   Right to Terminate Proceedings



  (d)   No Waiver or Release



  (e)   Waiver of Jury Trial



  5.5   Limitation on Lender’s Liability



  5.6   Indemnification



6.   COLLECTION OF RENTS AND RELEASE



  6.1   Borrower’s Right to Collect Rents



  6.2   Release of Assignment

2





7. GENERAL

      7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11
7.12
7.13
7.14
7.15
7.16  
Lender’s Right to Waive, Consent or Release
No Impairment
Amendments
Notices
Successors and Assigns
Severability
Gender and Construction
Joint and Several Liability
Modifications
Governing Laws
Captions
Other Security
Direction to Tenants
Nonrecourse
Time of the Essence
Exhibit



1.   DEFINITION OF TERMS. As used herein, the terms defined on page i hereof and
in the Mortgage shall have the meanings given on page i and in the Mortgage,
respectively, and the following terms shall have the following meanings:



  1.1   Event of Default: as defined in Paragraph 5.1.



  1.2   In its sole unfettered discretion: as defined in Paragraph 7.7.



  1.3   Lease Assignment: this Assignment of Leases and Rents and all
modifications or amendments thereto and extensions thereof.



  1.4   Leases: all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to all or any portion of the Property in which Borrower holds the
landlord’s or lessor’s interest therein, together with all options therefor,
amendments thereto and renewals, modifications and guarantees thereof, and all
Rents.



  1.5   Permitted Leases: any Leases now existing or hereafter entered into on a
form substantially similar to the form submitted to, and approved by, Lender
prior to the date hereof, for leasable space in the Property which comply with
the Permitted Leasing Guidelines.



  1.6   Rents: all rents, royalties, issues, profits, revenues, income and other
benefits of the Property arising at any time (including, without limitation,
after the filing of any petition under any present or future Federal or State
bankruptcy or similar law) from the use or enjoyment thereof or from the Leases,
including, without limitation, cash, letters of credit or securities deposited
thereunder to secure performance by the tenants of their obligations thereunder,
whether said cash, letters of credit or securities are to be held until the
expiration of the terms of the Leases or applied to one or more of the
installments of rent coming due, additional, percentage, participation and other
rentals, fees and deposits.



2.   GRANTING CLAUSES. For valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower hereby irrevocably and absolutely
grants, transfers, assigns, mortgages, bargains, sells and conveys to Lender all
of Borrower’s estate, right, title and interest in, to and under, and grants a
first and prior security interest in, the Leases, whether now owned or held or
hereafter acquired or owned by Borrower, FOR THE PURPOSE OF SECURING THE
FOLLOWING OBLIGATIONS OF BORROWER TO LENDER, in such order of priority as Lender
may elect:



  (a)   payment of the Secured Debt;



  (b)   payment of such additional sums with interest thereon which may
hereafter be loaned to Borrower by Lender, even if the sum of the amounts
outstanding at any time exceeds the Note Amount; and



  (c)   due, prompt and complete observance, performance, fulfillment and
discharge of each and every obligation, covenant, condition, warranty, agreement
and representation contained in the Loan Documents.



3.   REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Lender that the following are true, correct and complete as of the date of this
Lease Assignment.



  3.1   Ownership of Leases. Borrower is the sole owner of the entire landlord’s
interest in all of the presently existing Leases. Neither the Leases nor any
interest therein have been assigned to any person or entity (other than Lender).
Other than one or more existing letters of intent which are non-binding on
Borrower as of the recording of this Assignment, no Lease or option or
commitment to lease affecting the Property presently exists.



  3.2   Status of Leases.



  (a)   Each of the Leases is valid and enforceable and has not been altered,
modified, amended, or extended except as previously disclosed to Lender in
writing;



  (b)   To the best knowledge and belief of Borrower, after due investigation
and inquiry, there exist no uncured defaults by Borrower under any of the
Leases, there exist no uncured defaults by any tenant under any of the Leases
and no tenant has any claim, offset or defense to payment of rent under the
Leases;



  (c)   None of the Rents have been assigned;



  (d)   None of the Rents have been collected more than 30 days in advance; and



  (e)   No rental concession or period of rent-free occupancy has been given any
tenant under any Lease for any period subsequent to the effective date of this
Lease Assignment.



  3.3   Status of Major Tenants. To the best of Borrower’s knowledge and belief,
no tenant leasing more than 15% of the total rentable space in the Improvements
has suffered or incurred any material, adverse change in its finances, business,
operations, affairs or prospects since the date of the Commitment.



  3.4   Contamination. To the best of Borrower’s knowledge and belief, after due
investigation and inquiry, except as disclosed in that certain Phase I
Environmental Site Assessment Report, prepared by Partner Engineering and
Science, Inc., dated May 24, 2010:



  (a)   none of the tenants under any of the Leases nor any prior tenants use or
operate or have used or operated the Property in a manner which resulted or will
result in Contamination;



  (b)   each tenant’s use and operation of the Property is in compliance with
all Laws including without limitation all Federal, state and municipal laws
pertaining to health or the environment; and



  (c)   there are no Environmental Actions or Claims pending or threatened
against any tenant, or the Property.



4.   COVENANTS.



  4.1   Leases. Borrower shall:



  (a)   observe and perform all the obligations imposed upon the landlord under
the Leases;



  (b)   not do or permit to be done anything to impair the security of Lender
under this Lease Assignment or its interest as landlord under the Leases;



  (c)   not collect any of the Rents more than 30 days in advance of the time
when the same become due;



  (d)   not execute, without Lender’s prior written consent: (i) any other
assignment of the landlord’s interest in the Leases, or (ii) any Leases (other
than Permitted Leases);



  (e)   deliver to Lender a true and complete copy of any Lease, including
Permitted Leases, promptly after execution by Borrower;



  (f)   not subordinate the Leases to any mortgage or other encumbrance or
permit, consent or agree to any such subordination without Lender’s prior
written consent;



  (g)   not alter, modify or change the terms of any of the Leases (other than
alterations, modifications or changes to any Permitted Lease which do not,
individually or collectively, result in such Permitted Lease no longer
fulfilling the criteria for Permitted Leases);



  (h)   not give any consent or exercise any option required or permitted by the
Leases (other than options contained in the original Lease to extend the term)
without Lender’s prior written consent;



  (i)   not agree to early termination or cancellation of any of the Leases
without Lender’s prior written consent, which consent may be conditioned on,
among other things, payment to Lender of any termination fee or other sums
received by Borrower in connection with such termination or cancellation;



  (j)   not otherwise cancel or terminate any of the Leases or accept a
surrender thereof or convey, transfer, suffer or permit a conveyance or transfer
of, the premises demised thereby or of any interest therein so as to effect
directly or indirectly, proximately or remotely, a merger of the estates and
rights of, or a termination or diminution of, the obligations of the tenant
thereunder;



  (k)   not alter, modify or change the terms of any guarantee of any of the
Leases or cancel or terminate any such guarantee without Lender’s prior written
consent; and



  (l)   not consent to any assignment of any Lease (other than Permitted
Leases), whether or not in accordance with its terms, without Lender’s prior
written consent, unless the tenant thereunder remains liable thereafter for all
obligations under such Lease.

Any exercise by Lender of its discretion in connection with a request for its
consent under this Paragraph 4.1 shall be based on its reasonable evaluation of
the requested matter. Lender shall respond to a request for its consent within a
reasonable time, not to exceed ten (10) business days provided the request is
marked with the following bold or brightly colored words: “IMMEDIATE RESPONSE
REQUIRED”.



  4.2   Contamination. Borrower shall not permit any tenant to use or operate
the Property in a manner which will result in Contamination and Borrower shall
take all steps reasonably necessary under the circumstances including, without
limitation, periodic inspections and assessments of the premises demised under
the Leases to determine whether any tenant’s use or operation of the Property
has resulted in Contamination. Notwithstanding anything set forth herein to the
contrary, Borrower may use and permit any tenant to use substances customarily
used in and about medical office buildings (including common cleaning supplies
and other substances and materials used in connection with medical practices);
provided, however, that (i) all such substances are used in full compliance with
all Laws and high standards in medical practices, (ii) no such substances are
released or disposed of on the Property in violation of any Laws, and (iii) all
indemnities of Borrower contained in the Loan Documents extend to such
substances and the use thereof, notwithstanding that the use of such substances
may be permitted hereby.



  4.3   Estoppel Certificates. Whenever reasonably requested by Lender, Borrower
shall execute and deliver and shall cause any tenant to execute and deliver to
or at the direction of Lender, and without charge to Lender, written
certifications to confirm the current status of the Lease, use and occupancy of
the premises demised to the tenant, condition of the tenant and of the premises,
the tenant’s right to extend the Lease or purchase the premises and any other
information Lender may reasonably require.



  4.4   Further Assurances. Borrower shall:



  (a)   cause Lender’s name to be noted on all Leases as the assignee of the
landlord’s interest thereunder or otherwise notify tenants under existing and
future Leases of Lender’s interest as assignee of the landlord’s interest
thereunder; and



  (b)   at Lender’s request, specifically assign and transfer to Lender any
particular Lease and execute and deliver such further instruments to accomplish
the purposes of this Lease Assignment as Lender shall from time to time
reasonably require.



5.   DEFAULTS; REMEDIES OF LENDER.



  5.1   Events of Default. Any of the following shall constitute an “Event of
Default” hereunder:



  (a)   Mortgage. The occurrence of an Event of Default under the Mortgage; and



  (b)   Breach of Covenant. Any breach by Borrower of any covenant, agreement,
condition, term or provision in this Lease Assignment, which continues for
30 days after written notice thereof by Lender to Borrower; provided, however,
that if the nature of Borrower’s breach is such that more than 30 days is
reasonably required to cure the same, then Borrower shall not be deemed to be in
default if Borrower commences such cure as promptly as reasonably possible
within such 30-day period, diligently prosecutes such cure to completion, and
completes such cure within 90 days from the date of Lender’s aforesaid notice to
Borrower.



  5.2   Remedies. In case of an Event of Default and so long as such Event of
Default remains uncured, Lender may, at any time thereafter, at its option,
without notice, and without bringing any legal action or proceeding unless
expressly required by law, exercise any or all of the following remedies:



  (a)   Possession of Property. Take physical possession of the Property and of
all books, records, documents and accounts relating thereto and exercise,
without interference from Borrower, any and all rights which Borrower has with
respect to the Property, including, without limitation, the right, at Borrower’s
expense, to rent and lease the Property, to hire a professional property manager
for the Property, to Clean-Up any Contamination and to make from time to time
all alterations, renovations, repairs and replacements to the Property as may
seem proper to Lender. If necessary to obtain possession as provided for above,
Lender may, without liability to Borrower or other persons, invoke any and all
legal remedies to dispossess Borrower, including, without limitation, one or
more actions for forcible entry and detainer, trespass and restitution.



  (b)   Collection of Rents. Either with or without taking possession of the
Property, through a receiver or otherwise, in its own name or otherwise, collect
the Rents (including, without limitation, those past due and unpaid).



  (c)   Payments. Without releasing Borrower from any obligation hereunder or
under the Loan Documents, cure any Event of Default. In connection therewith,
Lender may enter upon the Property and do such acts and things as Lender deems
necessary or desirable to protect the Property or Leases, including, without
limitation: (i) prosecuting or defending any legal action affecting any Lease;
(ii) making, enforcing, modifying and accepting surrender of any Lease;
(iii) obtaining and evicting tenants; (iv) fixing or modifying Rents; (v) making
alterations, renovations, repairs and replacements to the Property; and
(vi) otherwise doing any act which Lender deems proper to protect the Property
and/or its interest under this Lease Assignment.



  (d)   Other. Take such other actions or commence such other proceedings as
Lender deems necessary or advisable to protect its interest in the Property and
the Leases and its ability to collect the Secured Debt as are available under
Laws.

Any sums advanced by Lender under this Paragraph 5.2 shall bear interest at the
lesser of (a) the Default Rate specified in the Note or (b) the maximum
nonusurious interest rate permitted by applicable law and shall be payable by
Borrower on demand. Such sums, together with such interest, shall constitute a
part of the Secured Debt.



  5.3   Application of Proceeds. All sums realized by Lender under Paragraph 5,
less all costs and expenses incurred by Lender under Paragraph 5, including,
without limitation, reasonable attorneys’ fees and disbursements, property
management fees, costs of title commitments, inspections, environmental site
assessments and testing, engineering reports, alterations, renovations, repairs
and replacements made or authorized by Lender and all expenses incident to
Lender taking possession of the Property, and such sums as Lender deems
appropriate as a reserve to meet future expenses of the Property, shall be
applied to the Secured Debt in such order as Lender shall determine. Thereafter,
any balance shall be paid to the person or persons legally entitled thereto.



  5.4   General Provisions.



  (a)   Multiple Exercise of Remedies. Lender may exercise its remedies under
Paragraph 5 several times (in case of several Events of Default) without
exhausting Lender’s right to such remedies for any unsatisfied part of the
Secured Debt and without exhausting the power to exercise such remedy for any
other part of the Secured Debt, whether matured at the time or subsequently
maturing.



  (b)   Cumulative Remedies. All of the rights, remedies and options set forth
in Paragraph 5 or otherwise available at law or in equity are cumulative and may
be exercised without regard to the adequacy of, or exclusion of, any other
right, remedy, option or security held by Lender.



  (c)   Right to Terminate Proceedings. Lender may, at any time before
conclusion of any proceeding or other action brought in connection with its
exercise of the remedies provided for in Paragraph 5, terminate, without
prejudice to Lender, such proceedings or actions.



  (d)   No Waiver or Release. Lender may resort to any remedies and the security
given by the Loan Documents in whole or in part, and in such portions and in
such order as may seem best to Lender in its sole unfettered discretion, and any
such action shall not in any way be considered as a waiver of any of the rights,
benefits or remedies evidenced by the Loan Documents. The failure of Lender to
exercise any right, remedy or option provided for in the Loan Documents shall
not be deemed to be a waiver of any of the covenants or obligations secured by
the Loan Documents. No sale of all or any of the Property, no forbearance on the
part of Lender and no extension of the time for the payment of the whole or any
part of the Secured Debt or any other indulgence given by Lender to Borrower or
any other person or entity, shall operate to release or in any manner affect
Lender’s interest in the Property or the liability of Borrower to pay the
Secured Debt.



  (e)   Waiver of Jury Trial. Borrower and Lender hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other, on or in respect of any matter whatsoever arising out of, or
in any way connected with, this Lease Assignment or any of the other Loan
Documents, or the relationship of Borrower and Lender hereunder or thereunder.



  5.5   Limitation on Lender’s Liability. Lender shall not be liable for any
loss sustained by Borrower resulting from Lender’s failure to lease the Property
after an Event of Default or from any other act or omission of Lender in
managing the Property after an Event of Default unless such loss is caused by
the willful misconduct, gross negligence or bad faith of Lender. Lender shall
not be obligated to perform or discharge nor does Lender hereby undertake to
perform or discharge, any obligation, duty or liability under the Leases.

This Lease Assignment shall not operate to make Lender a mortgagee in possession
or to place responsibility for the control, care, management, repair or Clean-Up
of the Property upon Lender, nor for the carrying out of any of the terms and
conditions of the Leases; nor shall it operate to make Lender responsible or
liable for any waste committed on the Property by the tenants or any other
parties, or for any dangerous or defective condition of the Property, or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death of any tenant, licensee, employee or
stranger.



  5.6   Indemnification. If any claim against Lender is made in connection with
any Lease, the Property or this Lease Assignment, Borrower shall indemnify,
defend and hold harmless Lender, its agents, employees and contractors, from and
against, and upon demand, reimburse Lender for all claims, demands, liabilities,
losses, damages, judgments, penalties, costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, which may be imposed
upon, asserted against or incurred or paid by Lender by reason of, on account of
or in connection with any Lease, the Property or this Lease Assignment, unless
the claim was directly caused by the gross negligence or intentional misconduct
of Lender. If Lender commences litigation against Borrower to enforce any of its
rights hereunder or to recover any of the Secured Debt, Lender may employ an
attorney or attorneys and, in such event, Borrower shall pay Lender in
connection therewith, whether or not litigation is actually filed or prosecuted
to judgment, all reasonable fees and expenses of such attorneys. Borrower shall
timely appear in and diligently contest any action or proceeding purporting to
affect the security hereof or the rights or powers of Lender hereunder, and
Borrower shall pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, in any similar action or proceeding in
which Lender may appear. At Borrower’s sole cost and expense, Borrower shall
timely appear in and diligently defend or prosecute, as the case may be, any
litigation arising from or in connection with any Lease.



6.   COLLECTION OF RENTS AND RELEASE.



  6.1   Borrower’s Right to Collect Rents. Until the occurrence of an Event of
Default and except as otherwise expressly provided to the contrary, Borrower
shall have a license to:



  (a)   collect the Rents, but not more than 30 days prior to accrual;



  (b)   retain and use all Rents so collected as a trust fund, for application
to payment of such of the Secured Debt as is due, and payment and performance of
Borrower’s other obligations under the Loan Documents, retaining the balance, if
any, for its own account; and



  (c)   exercise, except as otherwise specifically provided herein, all the
rights of the landlord under each Lease.



  6.2   Release of Assignment. Upon payment in full of the Secured Debt and
performance of all obligations secured hereby, this Lease Assignment shall
become and be void.



7.   GENERAL.



  7.1   Lender’s Right to Waive, Consent or Release. Lender may at any time and
from time to time, in writing: (a) waive compliance by Borrower with any
covenant herein made by Borrower to the extent and in the manner specified in
such writing; or (b) consent to Borrower doing any act which Borrower is
prohibited hereunder from doing, or consent to Borrower’s failing to do any act
which Borrower is required hereunder to do, to the extent and in the manner
specified in such writing. No such act shall in any way impair the rights
hereunder of Lender, except to the extent specifically agreed to by Lender in
such writing.



  7.2   No Impairment. The interests and rights of Lender under this Lease
Assignment shall not be impaired by any indulgence, including, without
limitation: (a) any renewal, extension or modification which Lender may grant
with respect to any of the Secured Debt; (b) any surrender, compromise, release,
renewal, extension, exchange or substitution which Lender may grant in respect
of the Property or any interest therein; or (c) any release or indulgence
granted to any maker, endorser, guarantor or surety of any of the Secured Debt.



  7.3   Amendments. This Lease Assignment may not be waived, changed or
discharged orally, but only by an agreement in writing signed by Lender, and any
oral waiver, change or discharge of any provision of this Lease Assignment shall
be without authority and of no force and effect. Any waiver, change or discharge
shall be effective only in the specific instances and for the purposes for which
given and to the extent therein specified.



  7.4   Notices. Any notice, request, demand or other communication required or
permitted under this Lease Assignment (unless otherwise expressly provided
therein) shall be given in writing by delivering the same in person to the
intended addressee, by overnight courier service with guaranteed next day
delivery or by certified United States Mail, postage prepaid sent to the
intended addressee at the applicable Notice Address or to such different address
as either Borrower or Lender shall have designated by written notice to the
other sent in accordance herewith. Such notices shall be deemed given when
received or, if earlier, in the case of delivery by courier service with
guaranteed next day delivery, the next day or in the case of delivery by
certified United States Mail, two days after deposit therein. No notice to or
demand on Borrower in any case shall of itself entitle Borrower to any other or
further notice of demand in similar or other circumstances.



  7.5   Successors and Assigns. The terms, provisions, covenants and conditions
of this Lease Assignment shall be binding upon Borrower, and any permitted
successors and assigns of Borrower, and shall inure to the benefit of Lender and
its successors, substitutes and assigns and shall constitute covenants running
with the Land. All references in this Lease Assignment to Borrower or Lender
shall be deemed to include all such successors, substitutes and assigns.

If ownership of the Property or any portion thereof becomes vested in a person
other than Borrower, Lender may, without notice to Borrower, whether or not
Lender has given written consent to such change in ownership, deal with such
successor or successors in interest with reference to this Lease Assignment in
the same manner as with Borrower, without in any way vitiating or discharging
Lender’s remedies under or Borrower’s liability under this Lease Assignment.



  7.6   Severability. A determination that any provision of this Lease
Assignment is unenforceable or invalid shall not affect the enforceability or
validity of any other provision, and any determination that the application of
any provision of this Lease Assignment to any person or circumstances is illegal
or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.



  7.7   Gender and Construction. Within this Lease Assignment, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires. References in this Lease Assignment to “herein”,
“hereunder” or “hereby” shall refer to this entire Lease Assignment, unless the
context otherwise requires. When the phrase “in its sole unfettered discretion”
is used in this Lease Assignment with respect to Lender, it shall permit Lender
to evaluate such criteria (without allowance for reasonableness) as it chooses
in approving or disapproving the requested or pending action. To the extent the
terms of this Lease Assignment and the other Loan Documents are inconsistent or
conflict, the terms of this Lease Assignment shall control and such documents
shall be read together in order to provide Lender the broadest range of remedies
available to it.



  7.8   Joint and Several Liability. If Borrower is composed of more than one
party, the obligations, covenants, agreements, representations and warranties
contained in this Lease Assignment, as well as the obligations arising
hereunder, are and shall be joint and several as to each such party.



  7.9   Modifications. References to any of the Loan Documents in this Lease
Assignment shall be deemed to include all amendments, modifications, extensions
and renewals thereof.



  7.10   Governing Law. This Lease Assignment shall be construed according to
and governed by the laws of the State.



  7.11   Captions. All paragraph and subparagraph captions are for convenience
of reference only and shall not affect the construction of any provision herein.



  7.12   Other Security. Lender may take or release other security for payment
of the Secured Debt and may release any party primarily or secondarily liable
therefor and may apply any other security held by it to the satisfaction of the
Secured Debt without prejudice to any of its rights under this Lease Assignment.



  7.13   Direction to Tenants. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS EACH TENANT NAMED IN THE LEASES, UPON RECEIPT FROM LENDER OF A WRITTEN
NOTICE TO THE EFFECT THAT AN EVENT OF DEFAULT EXISTS UNDER THIS LEASE
ASSIGNMENT, TO PAY ALL RENTS ARISING OR ACCRUING UNDER SAID TENANT’S LEASE TO
LENDER AND TO CONTINUE SO TO DO UNTIL OTHERWISE NOTIFIED BY LENDER.



  7.14   Nonrecourse. Borrower shall be liable upon the indebtedness evidenced
by the Note, for all sums to accrue or to become payable thereon and for
performance of all covenants contained in the Note or in any of the other Loan
Documents, to the extent, but only to the extent, of Lender’s security for the
same, including, without limitation, all properties, rights, estates and
interests covered by the Mortgage and the other Loan Documents. No attachment,
execution or other writ or process shall be sought, issued or levied upon any
assets, properties or funds of Borrower other than the properties, rights,
estates and interests described in the Mortgage and the other Loan Documents. In
the event of foreclosure of such liens, mortgages or security interests, by
private power of sale or otherwise, no judgment for any deficiency upon such
indebtedness, sums and amounts shall be sought or obtained by Lender against
Borrower. Subject to the foregoing, nothing herein contained shall be construed
to prevent Lender from exercising and enforcing any other remedy relating to the
Property allowed at law or in equity or by any statute or by the terms of any of
the Loan Documents.

Notwithstanding the foregoing, Borrower shall be personally liable to Lender
for:



  (a)   damages, losses, liabilities, costs or expenses (including, without
limitation, attorneys’ fees) incurred by Lender due to any of the following:
(i) security deposits of tenants of the Property (not previously applied to
remedy tenant defaults or previously returned to tenants in accordance with the
express provisions of their leases) which have not been paid over to Lender;
(ii) any rents prepaid by any tenant of the Property more than one (1) month in
advance; (iii) insurance proceeds or condemnation awards received by Borrower
and not applied according to the terms of the Mortgage; (iv) accepting Lease
termination payments without Lender’s prior written consent and direction as to
use; (v) repairs to the Property resulting from a casualty not reimbursed by
insurance, to the extent insurance coverage for such repairs was required by the
Loan Documents; (vi) fraud, material misrepresentation or bad faith on the part
of Borrower; (vii) any event or circumstance for which Borrower is obligated to
indemnify Lender under the provisions of the Mortgage respecting Hazardous
Substances, Contamination or Clean-Up; (viii) waste of the Property by Borrower;
(ix) Borrower’s failure to pay real estate taxes or other assessments against
the Property; (x) Borrower’s failure to comply with the Americans with
Disabilities Act of 1990, as amended, or (xi) if the ground lessee (the “Ground
Lessee”) under that certain Ground Lease disclosed by that certain Memorandum of
Ground Lease recorded in Bannock County, Idaho on March 1, 1983 as Instrument
Nos. 703253 and 703254 and amended by Amendment recorded in Bannock County,
Idaho on December 10, 1996 as Instrument No. 96020658 blocks access over the
portion of North Loop Road crossing over said Ground Lessee’s leased parcel
between Hospital Way and the Property; and



  (b)   all rents, issues and profits from the Property collected by Borrower
after an Event of Default has occurred and is continuing or after an event or
circumstance has occurred and is continuing which with the passage of time or
the giving of notice, or both, would constitute an Event of Default, unless such
rents, issues and profits are applied to the normal operating expenses of the
Property or to the Secured Debt.

Lender shall not be limited in any way in enforcing the personal liability and
obligations of Borrower under the Loan Documents against Borrower, nor shall
Lender be limited in any way in enforcing the personal liability and obligations
of any guarantor or indemnitor in accordance with the terms of the instruments
creating such liabilities and obligations.



  7.15   Time of the Essence: Time is of the essence of each and every
performance obligation of Borrower under this Lease Assignment or any of the
other Loan Documents.



  7.16   Exhibits. The following is the Exhibit referred to in this Lease
Assignment, which is hereby incorporated by reference herein:

Exhibit A — Property Description

[Borrower’s Signature Appears on the Following Page]

3

IN WITNESS WHEREOF, this Lease Assignment has been executed and delivered as of
the date first above written.

BORROWER:

G&E HC REIT II POCATELLO MOB, LLC, a
Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Title: Authorized Signatory


         
State of California
  )
 
  ) ss.
County of Orange
  )

On this 13th day of September, in the year of 2010, before me, a Notary Public
in and for said State, personally appeared Danny Prosky, known or identified to
me to be the Authorized Signatory of G&E HC REIT II POCATELLO MOB, LLC, a
limited liability company, the person who subscribed said limited liability
company name to the foregoing instrument, and acknowledged to me that he/she
executed the same in said limited liability company name.

/s/ P.C. Han
P.C. Han
Notary Public
My Commission expires: June 25, 2011

4